DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.

 Status of the Claims
Claim 24 is newly amended and Claim 35 is newly added.

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered and they are addressed here.
Page 4 of the remarks argue the 112(a) rejection but since the claims have been amended, this feature is now moot.
Next, pages 9-10, the remarks argue the following:
“[O]bviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (C.C.P.A. 1974)). As stated in the M.P.E.P., “[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art.”. M.P.E.P. § 2143.03 (citing In re Wilson, 424 F.2d 1382, 1385, 165 U.S.P.Q. 494, 496 (C.C.P.A. 1970)). When considering whether a claim is obvious, the Office must make “a searching comparison of the claimed invention—including all its limitations—with the teaching of the prior art.” /n re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis added). Here, however, the cited references fail to teach or suggest the sequence of steps recited in Applicant's claim 24.

For example, the cited references fail to teach or suggest “subsequently, conducting a metal ion exchange with an iron or copper solution to provide a metal promoted zeolite,” after each of the previous steps. Further for example, Applicant’s as- filed specification explains that intermediate calcination is useful in lowering the amount of alkali. See, e.g., As-filed specification at [0077]. By contrast, the cited references fail to teach or suggest this intermediate calcination step prior to the metal ion exchange with an iron or copper solution.

The Office contends Zones discloses ion exchanging an alkali form of a zeolite having the CHA crystal structure containing an initial alkali content with a solution to reduce the alkali content and then calcining the ion exchanged zeolite with the reduced alkali content to provide a calcined zeolite. Advisory Action at 3. Zones, however, is silent on subsequently ion exchanging a zeolite with a solution to further reduce the alkali content and subsequently conducting a metal ion exchange after a calcination step.

These remarks are respectfully contended.  As argued in the last Advisory Action that Claim 24 is treated as follows:
The rejection treated each step of Claim 24:  
The first ion exchange step: Zones discloses this feature (see pg. 5 of the office action.
The calcination step: Zones (see pg. 5 of the office action).
Subsequent ion exchange step: Bull (see pg. 5 of the office action). More specifically, as explained in the action, para. 23 explains that prior to metal exchange (such as with copper), the sieve is treated under ammonium cation exchange to reduce the sodium levels known in the art (para. 23).  The goal is to reduce those levels down to 3wt% (para. 23).  
Last exchange with iron or copper: This is discussed in Bull in para. 23 as explained above, where Bull explains removing alkali further by ammonium exchange prior to ion-exchange of the sieve with a metal.
These remarks apply to the current set of amended claim except for the newly added “where the alkali content is expressed on a weight percent basis in terms of the respective oxides for the alkali present as cations in the zeolite”.  This feature is newly treated below.

Applicant then argues on page 10 the following:

Separately, the Office contends Bull discloses that prior to metal exchange (such as with copper), the sieve is treated under ammonium cation exchange to reduce the sodium levels. Advisory Action at 3,4 (citing Bull at [0023]). However, these steps disclosed by Bull are performed before calcination not after a calcination step. Bull is silent on “subsequently ion exchanging the calcined zeolite with a solution to further reduce the alkali content to provide the zeolite having a mole ratio of silica to alumina of less than about 15 and an alkali content of less than about 3 weight percent, and subsequently, conducting a metal ion exchange with an iron or copper solution to provide a metal promoted zeolite” after a calcination step.

The Office fails to demonstrate the cited references teach or suggest the specific sequence of step recited in Applicant’s claim 24. For example, the Office fails to point to any disclosure of an ion exchange step to reduce alkali content followed by a calcination step followed by an ion-exchange step to reduce alkali content followed by a metal ion- exchange step. The Office further fails to provide any motivation to modify the references to arrive at the claimed sequence of steps.

	By contrast, Applicant’s specification demonstrates the surprising improvement in removal of alkali content when an intermediate calcination step is performed. See, e.g., Specification at “Comparative Example 1” demonstrating that removal of potassium to less than 1.72 wt% (K2O) was not observed even after 6 ammonium ion-exchange steps but with no intermediate calcination step. Accordingly, the Office further fails to provide any motivation to modify the references to arrive at the claimed sequence of steps with any reasonable expectation of success.

These remarks are respectfully contended.  Zones col. 6, lines 13-14 states that ion-exchange can take place either before of after the zeolite is calcined (col. 6, lines 13-14).  Therefore, although Bull teaches that after ion-exchange, calcination can occur, Zones explains that calcination can happen either before or after this step.
As to the comparative example, there is an example 1, but there is not an example in the specification that is labeled as a “Comparative example 1”.  Furthermore, examples 1 and 3 both discloses an intermediate calcination step.  Example 2 evaluates example 1.  Example 4 also analyzes the results, but does not make another zeolite.

Pages 11-12 of the remarks argue the following:

Regarding claim 31, this claim is allowable at least because it depends from allowable claim 24. Moreover, the Office appears to misinterpret the claimed alkali weight percent. Office Action at 6,7. The Office states that “Maher teaches that the amount of sodium in the form of NazO can be exchanged down to 0.093.” /d. at 7. This, however, is higher than the claimed weight percent of less than 0.05. The Office then performs an unnecessary calculation allegedly showing the weight percent to be less than 0.05. /d. This calculation is unnecessary since the weight percent allegedly reported by Maher has the same units (weight % Naz2O) as claimed. See, e.g., Applicant’s specification at [0032] explaining that “[a]s used herein, alkali content is expressed on a wt% basis in terms of the respective oxides for sodium, calcium and potassium present as cations in the zeolite.” As such, Maher fails to teach or suggest the claimed alkali weight percent since Maher’s disclosed value, 0.093, is higher than the claimed value of 0.05. For at least this additional reason, claim 31 is patentable over the cited references and Applicant requests reconsideration and withdrawal of the rejection.

This is contended.  Claim 24 is respectfully not allowable and Claim 31 is newly considered below given the claim amendment applied to claim 24 regarding the weight % feature of sodium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24, 25, 26, 28, 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamadics, Maggie et al. “Electron Spin Resonance and Electron Spin Echo Modulation Studies. . “ and evidenced by GB (201601663) and in view of Zones (US Pat.: 4544538) and evidenced by Corin (US Pub.: 2004/0050249) and in view of Bull (US Pub.: 2007/0134146) and in view of Maher (US Pat.: 3402996).
Zamadics describes a H-SAPO-34 that is modified by Cu ions by ion-exchange (abstract).  
GB ‘663 explains that SAPO-34s are a type of Chabazite (title).
Zamadics does not describe how the H-SAPO-34 is made.
Zones describes a means of making an SSS-13 sieve (abstract) and explains that usually, it is desirable to remove the alkali metal cations by ion-exchange and replace those alkali metals with a hydrogen or ammonium or another metal ion (col. 5, lines 41-44).  After ion-exchanging the zeolite, the sieve can be calcinated (col. 6, lines 12-14).  Zones explains that a means of ion-exchanging the sieve may include ion-exchanging the zeolite multiple times, such as three times, with the ammonium salt to make the H-form sieve prior to calcinating it (example 11, col. 11, lines 34-40 and example 17).  The reference further explains that the exchange can take place either before or after the zeolite calcined (col. 6, lines 13-15).  This meets the feature of a first ion-exchange step used to reduce the alkali content followed by a calcination step.
Corbin explains that SSZ-13-type sieves have chabazite structures (para. 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the H-SAPO-34 of Zamadics by ion-exchanging the sieve there times prior to calcination, as taught by Zones because Zones explains that it is typical to remove alkali metal cations from these sieves by exchanging and replacing them with a hydrogen ion or an ammonium ion.
	As to the alkali content, although the references explain that it is usual to remove the alkali content by exchange with a hydrogen or ammonium ion, the references do not describe the alkali content of the sieve.
Bull describes a zeolite used in NOx reduction in an SCR (title).  The reference explains that the zeolite is modified to reduce the alkali metal so as to enhance further ion-exchange with a subsequent metal (para. 23).  This alkali metal reduction may be done by ion-exchange with ammonium cations (para. 23). The total alkali metals may be reduced to less than 5 wt % (para. 23).  The sodium level may be reduced to less than 3 wt % (para. 23).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the alkali content to less than 3 wt% using ammonium-exchange, as taught by Bull for use with Zamadics, evidenced by GB ‘663, Zones and evidenced by Corin because reducing alkali levels to this level is known to produce a zeolite for effective use in NOx catalysis. 
	As to reducing the Na2O levels to below 1, Maher describes a method of reducing the alkali levels within a zeolite (abstract).  Their process, although uses zeolite Y as an example, is applicable to “any crystalline zeolite” (col. 2, lines 45-47) to include chabazite (col. 2, line 53).  This is done by heating during exchanging (col. 3, lines 3-10) and repeated exchanges (see table II).  As a result, Maher shows that the exchanges can be well below 1 wt % Na2O (see table I, run 2).  In some specific examples, the Na2O content of the zeolite can be as low as 0.105 wt% (table 1, sample 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeatedly exchange after calcination to reduce the sodium level to 0.105wt% as taught by Maher for use with Zamadics, evidenced by GB ‘663, Zones, evidenced by Corin and Bull because it is known to effectively reduce sodium levels to these levels which Zones explains is desirable. 

	As to Claim 25, Zones teaches that the zeolite can be exchanged with either a hydrogen ion or an ammonium (see above).

	As to Claim 26, Zones teaches that the ion exchange is performed at a temperature from 200-820 degrees C for 1-48 hrs (col. 6, lines 20-21).

As to Claim 28, Zones explains that a means of ion-exchanging the sieve may include ion-exchanging the zeolite multiple times, such as three times, with the ammonium salt to make the H-form sieve prior to calcinating it (example 11, col. 11, lines 34-40 and example 17).

	As to Claim 30, Maher teaches that the Na2O content of the zeolite can be as low as 0.105 (table 1, sample 2).
	It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 32, 33 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamadics, evidenced by GB ‘663, Zones, evidenced by Corin, Bull and Maher as applied to claim 24 above, and further in view of Coe (US Pat.: 4925460).
Coe describes mixing one type of CHA with another CHA (see example 2) and that these sieves can be modified with metals, such as Cu or Fe (col. 5, lines 7-8).  This material is effective for use in certain processes, such as for producing alkylamines (col. 3, lines 31-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine one type of CHA zeolite with another CHA sieve, as taught by Coe for use with Zamadics, evidenced by GB ‘663, Zones, evidenced by Corin, Bull and Maher because Coe explains that combining different chabazites is effective in the production of alkylamines.

Claims 24, 25, 26, 28, 30, 31, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamadics, Maggie et al. “Electron Spin Resonance and Electron Spin Echo Modulation Studies. . “ and evidenced by GB (201601663) and in view of Zones (US Pat.: 4544538) and evidenced by Corin (US Pub.: 2004/0050249) and in view of Bull (US Pub.: 2007/0134146) and in view of Ikoma (CN 101018604).
Zamadics describes a H-SAPO-34 that is modified by Cu ions by ion-exchange (abstract).  
GB ‘663 explains that SAPO-34s are a type of Chabazite (title).
Zamadics does not describe how the H-SAPO-34 is made.
Zones describes a means of making an SSS-13 sieve (abstract) and explains that usually, it is desirable to remove the alkali metal cations by ion-exchange and replace those alkali metals with a hydrogen or ammonium or another metal ion (col. 5, lines 41-44).  After ion-exchanging the zeolite, the sieve can be calcinated (col. 6, lines 12-14).  Zones explains that a means of ion-exchanging the sieve may include ion-exchanging the zeolite multiple times, such as three times, with the ammonium salt to make the H-form sieve prior to calcinating it (example 11, col. 11, lines 34-40 and example 17).  The reference further explains that the exchange can take place either before or after the zeolite calcined (col. 6, lines 13-15).  This meets the feature of a first ion-exchange step used to reduce the alkali content followed by a calcination step.
Corbin explains that SSZ-13-type sieves have chabazite structures (para. 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the H-SAPO-34 of Zamadics by ion-exchanging the sieve there times prior to calcination, as taught by Zones because Zones explains that it is typical to remove alkali metal cations from these sieves by exchanging and replacing them with a hydrogen ion or an ammonium ion.
	As to the alkali content, although the references explain that it is usual to remove the alkali content by exchange with a hydrogen or ammonium ion, the references do not describe the alkali content of the sieve.
Bull describes a zeolite used in NOx reduction in an SCR (title).  The reference explains that the zeolite is modified to reduce the alkali metal so as to enhance further ion-exchange with a subsequent metal (para. 23).  This alkali metal reduction may be done by ion-exchange with ammonium cations (para. 23). The total alkali metals may be reduced to less than 5 wt % (para. 23).  The sodium level may be reduced to less than 3 wt % (para. 23).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the alkali content to less than 3 wt% using ammonium-exchange, as taught by Bull for use with Zamadics, evidenced by GB ‘663, Zones and evidenced by Corin because reducing alkali levels to this level is known to produce a zeolite for effective use in NOx catalysis. 
As to reducing the Na2O levels to below 1, Ikoma describes a catalyst for the reduction of pollutants in exhaust gas catalytically (abstract). The framework useable include CHA (para. starting “the zeolite used in the invention. . . “. The zeolite includes copper (see para starting with “catalyst composition of the present invention, the copper oxide and zeolite are essential ingredients. . “).  The Na2O, K2O, CaO and MgO and alkali metal oxides or alkaline earth metal oxides can have a content of 0.0.5 wt% or 0-0.3 wt% because over the long term, these will reduce the decomposition rate of the catalyst and reduce its activity (para. starting with ““catalyst composition of the present invention, the copper oxide and zeolite are essential ingredients. . “).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeatedly exchange after calcination to reduce the sodium level to 0.105wt% as taught by Maher for use with Zamadics, evidenced by GB ‘663, Zones, evidenced by Corin and Bull because it is known to effectively reduce sodium levels to these levels which Zones explains is desirable. 

	As to Claim 25, Zones teaches that the zeolite can be exchanged with either a hydrogen ion or an ammonium (see above).

	As to Claim 26, Zones teaches that the ion exchange is performed at a temperature from 200-820 degrees C for 1-48 hrs (col. 6, lines 20-21).
As to Claim 28, Zones explains that a means of ion-exchanging the sieve may include ion-exchanging the zeolite multiple times, such as three times, with the ammonium salt to make the H-form sieve prior to calcinating it (example 11, col. 11, lines 34-40 and example 17).

	As to Claim 35, Ikoma teaches that the Na2O, K2O, CaO and MgO and alkali metal oxides or alkaline earth metal oxides can have a content of 0.0.5 wt% or 0-0.3 wt% because over the long term, these will reduce the decomposition rate of the catalyst and reduce its activity (para. starting with ““catalyst composition of the present invention, the copper oxide and zeolite are essential ingredients. . “).  

Claims 32, 33 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamadics, evidenced by GB ‘663, Zones, evidenced by Corin, Bull and Ikoma as applied to claim 24 above, and further in view of Coe (US Pat.: 4925460).
Coe describes mixing one type of CHA with another CHA (see example 2) and that these sieves can be modified with metals, such as Cu or Fe (col. 5, lines 7-8).  This material is effective for use in certain processes, such as for producing alkylamines (col. 3, lines 31-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine one type of CHA zeolite with another CHA sieve, as taught by Coe for use with Zamadics, evidenced by GB ‘663, Zones, evidenced by Corin, Bull and Ikoma because Coe explains that combining different chabazites is effective in the production of alkylamines.
Allowable Subject Matter
Claim 34 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Coe (US Pat.: 5399769) describes combining different CHA sieves but they do not teach combining CHA-sieves with different silica/alumina ratios.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 10, 2022